


110 HRES 832 RH: Honoring the Texas Water Development Board

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 182
		110th CONGRESS
		2d Session
		H. RES. 832
		[Report No.
		  110–517]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 15, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Edwards, Mr. Lampson,
			 Mr. Hinojosa,
			 Mr. Gonzalez,
			 Mr. Ortiz,
			 Ms. Granger,
			 Mr. Burgess,
			 Mr. Gene Green of Texas,
			 Mr. Paul, and
			 Mr. Reyes) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		
			January 28, 2008
			Additional sponsors: Ms.
			 Jackson-Lee of Texas, Mr. Barton of
			 Texas, and Mr.
			 Marchant
		
		
			January 28, 2008
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Honoring the Texas Water Development Board
		  on its selection as a recipient of the Environmental Protection Agency’s 2007
		  Clean Water State Revolving Fund Performance and Innovation
		  Award.
	
	
		Whereas on November 5, 2007, the Texas Water Development
			 Board (TWDB) was honored as a recipient of the Environmental Protection
			 Agency’s 2007 Performance and Innovation in the Clean Water State Revolving
			 Fund (CWSRF) Creating Environmental Success Award at the Council of
			 Infrastructure Financing Authorities annual conference in Denver,
			 Colorado;
		Whereas the CWSRF program in Texas has been a front-runner
			 and precedent-setting program in wastewater management for many years, and the
			 State’s CWSRF leveraging practices as well as other established management
			 practices are used by many other States as examples to enhance the management
			 of their funds;
		Whereas the CWSRF in Texas has successfully awarded
			 communities approximately $4,300,000,000 in low-interest loans to finance 472
			 water infrastructure projects across the State of Texas;
		Whereas these projects, which serve approximately one-half
			 of the population of Texas and treat about 2,100,000,000 gallons per day of
			 wastewater, provide direct environmental and public health benefits;
		Whereas the agency is proposing to increase the
			 marketability and demand for the CWSRF program by pursuing the use of extended
			 loan terms beyond the authorized 20-year term to a 30-year term;
		Whereas the TWDB developed a State Revolving Fund
			 Information Management System to satisfy the need for more timely and accurate
			 information on the status of water and wastewater loan projects as those
			 projects move through the phases of the preapplication process and
			 beyond;
		Whereas the TWDB has actively encouraged asset management
			 as evidenced in its creation of a Best Management Practices Guide for water
			 conservation;
		Whereas the TWDB established direct authority and
			 responsibility for the coordination of the CWSRF program by creating State
			 Revolving Fund Coordinator positions;
		Whereas the TWDB’s Intended Use Plan Post-Mortem Review
			 was lauded for identifying various activities that will be used in improving
			 future CWSRF Intended Use Plan development processes;
		Whereas the TWDB holds interoffice planning meetings that
			 serve as monthly forums to provide for interoffice discussion on State
			 Revolving Fund policies, procedures and processes, and deadlines;
		Whereas the agency assigned cross-functional,
			 multidisciplinary teams to manage project performance review from application
			 phase through construction, and these teams are responsible for identifying and
			 developing solutions to project circumstances that may cause a project to fall
			 behind its schedule; and
		Whereas the agency was also noted for its outstanding
			 regional water planning activities, best management practices in the areas of
			 nonpoint source pollution funding, the instream flow program, work with the
			 United States Army Corps of Engineers to amend the Federal water resources
			 development legislation to further enhance its watershed approach, funding of
			 water reuse projects, agricultural and municipal water conservation projects,
			 and water conservation education activities: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the Texas
			 Water Development Board on their selection as the Environmental Protection
			 Agency’s 2007 Clean Water State Revolving Fund Performance and Innovation Award
			 recipient; and
			(2)recognizes the
			 importance of adequate investment and management of water resources in
			 sustainable development, including environmental integrity and human health and
			 overall quality of life in the United States.
			
	
		January 28, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
